Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/08/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	

Step 1
	Claims 1 and 20 are drawn to a system, and claim 11 is drawn to a method. These are process and machine categories, which are a statutory category of invention. Thus, claim(s) fall(s) in two of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1, 11 and 20 substantially recites the limitations: 
Claim 11 language: “grouping a plurality of retail sites into a plurality of site types; storing, in the memory of a point-of-sale (POS) system a years in service number and transaction data, the transaction data comprising an item rate of a number of items in each transaction processed by the POS system, a total number of transactions processed by the POS system, and a site revenue value, transmitting over 
computing a lane usage as a product of the item rate and the total number of transactions and including the computed lane usage with the transaction data; 
determining a set of averages comprising an average years in5 service number, an average item rate, an average lane usage, an average total number of transactions, and an average site revenue value; 
comparing the years in service number and the transaction data from each site with the set of averages for the site type of the site; performing a weighting of the result of the comparing;10 determining a site-based criticality score for each site from the weighting of the result of the comparing; 
creating one or more service request records for each site having a site-based criticality score above a threshold, each service request record indicating a maintenance action to be performed on at least one 
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.

	In addition, clams 1 and 20 are similar versions of claim 11, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.

	Step 2A Prong Two: No
Besides the abstract idea, claims 1, 11 and 20 recite the additional elements: 
Claims 1, 11 and 20: “POS system, processor, user interface, network, central computer system ”;
The additional elements above represent mere data gathering (e.g., accumulating transaction data, grouping the plurality of sites, creating service records, presenting scores) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are recited so generically (no details whatsoever are provided) that it represents no more than mere instructions to apply the judicial exceptions on a computer. In addition, it is considered as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and claims 1, 11 and 20 are directed to the judicial exception. 	

	Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities previously known in the industry, see specification figures 1-2, pages 7-8.
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recoginezed by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
claims 2-10, 12-19 do not add “significantly more” to the eligibility of claims 1, 11 and 20 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  

Allowable Subject Matter
Claims 1-20 are allowed over the prior art, though rejected under 35 USC 101. 
Additionally, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant's claimed invention relying on improper hindsight bias.



Response to Arguments
Regarding U.S.C. 101 rejection, Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues “Claims do not recite an abstract idea. Human mind cannot receive information regarding transactions from POS system at plurality of sites to compute lane usage and tot al number of transactions, see Remarks, Page 14. The inventions uses “objective evidence from actual sores to determine a site-based criticality score and then create service records, see page 15 of Remarks.

                                                                                                                                         The Examiner disagrees. Representative claim 11 sets for the limitation of:
grouping a plurality of retail sites into a plurality of site types; 
storing, in the memory of a point-of-sale (POS) system a years in service number..
transmitting over
computing a lane usage as a product of the item rate.. 
comparing the years in service number.. 
performing a weighting of the result of the comparing;10 determining a site-based criticality score for each site from the weighting of the result of the comparing; 
creating one or more service request records for each site having a site-based criticality score above a threshold, each service request record indicating a maintenance action to be performed on at least one 
transmitting each service request record 

These limitations recite organizing human activity, such as by performing commercial interactions including marketing activity (see: 2019 PEG, p. 52). This is because the claim recites a series of steps of optimization of inventory from collected dataset. The limitations claimed represent commercial interactions because they represent the collection of data about inventory and delivering information relating to usage therein reciting concepts including marketing or sales activities or behaviors (see again: 2019 PEG, p. 52). Such limitations as those above are also understood as managing personal behavior performable by a user (see again: 2019 PEG, p. 52).
Claims recite mathematical concepts, such as mathematical formulas or equations, or mathematical calculations. This is because claims perform calculation of lane usage and comparison the weighting of the result.  
Where Applicant alleges certain limitations as not falling within one of the categories of abstract ideas, Applicant is reminded that elements recited in addition to the abstract idea are analyzed under prong two of step 2A. As representative claim 1 recites at least one limitation setting forth an abstract idea, the analysis then turns to prong 2 of step 2A. 
On pages 14-15, Applicant then argues that the claims do in fact integrate any abstract idea into a practical application. The Examiner disagrees with Applicant’s characterization of integrate the alleged judicial exception toward the practical application. To the contrary, the elements considered to be additional include the recitation of computer processors. The mere recitation of computer processors is little 
Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks).. 
Furthermore, the background of the invention discusses the invention in terms of providing a system and method “provide a system and method for automatically gathering, analyzing, and delivering information15 relating to actual IT asset usage and status, rather than subjective employee opinions, so as to maximize efficient use of such assets, and to reduce operating costs and administrative burdens associated with such IT assets, page 1, col.15-20. The specification does not outline any technical problem that arises in a technical field, and (at best) only generally links the problem to a particular technological environment. Moreover, the specification is silent with respect to how the improvement or iteration alleged may be achieved. The specification lacks disclosure of any particular manner of “automatically collecting datasets”. In contrast to the number of eligible decisions that relied upon the specifications disclosure of the manner in which alleged improvements were achieved, the circumstances of the alleged improvement by Applicant are similar to those in Affinity Labs of TX v. DirecTV. The court in Affinity Labs emphasized the specification's failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding 
Therefore, the Examiner maintains the rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627